DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 discloses limitations in section (1) for a “first protruding element” but then different limitations are provided in section (2) but they are also for a “first protruding element” furthermore starting in line 7 reference is made to “the second protruding element” but there is no antecedent basis for this limitation in the claim as such making the scope of the claim unclear.  For the purposes of examination, the protruding element of section (2) will be interpreted as a second protruding element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cusolito (5816886).  Cusolito discloses a track system for a robotic vehicle having a set of track pieces (11, 12) that include sets of track coupling components (15, 16, 18 & 19) that couple the track pieces to form a track for the vehicle to traverse (Fig. 1), a set of optical markers (40-45) with a two-dimensional shaped top surface that are each formed from a shape selected from a set of shapes to form a first set of marker coupling components and a second set of marker coupling components in the form of recesses in the track pieces that are complementary to the first set of marker coupling components to couple the optical markers to the track pieces (Figs. 1 & 2).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyster (6273778).  Kyster discloses a track piece (Figs. 1 & 2) for assembling a track having a male element (10m) that forms a protruding joint with a lip formed along an outer edge of the protruding joint and a female element (10f) in the form of a recessed joint that is complementary to the protruding joint and includes a set of tabs (12) along the joint placed in an alternating sequence along top and bottom edges thereof such that the tabs on the top and bottom edges are unaligned (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orel (3013726), Cusolito and Lee (2013/0000089).  Orel discloses a track system having a plurality of track pieces with coupling components to couple the track pieces together to form a track for a vehicle to traverse in the form of either a mono-groove (16) with dual-rail (17) or dual-groove (15) with mono-rail (10) system for receiving wheels of a vehicle (Figs. 1, 2, 4 & 6).  Orel discloses the basic inventive concept with the exception of having optical markers and the configuration of first and second set of marker coupling components.  Cusolito discloses a track system for a robotic vehicle having a set of track pieces (11, 12) forming a track for the vehicle to traverse (Fig. 1), a set of optical markers (40-45) with a two-dimensional shaped top surface that are each formed from a shape selected from a set of shapes to form a first set of marker coupling components and a second set of marker coupling components in the form of central recesses in the track pieces that are complementary to the first set of marker coupling components to couple the optical markers to the track pieces (Figs. 1 & 2).  It would have been obvious to one of ordinary skill in the art from the teaching of Cusolito to modify Orel to include centrally positioned optical markers for the predictable result of giving the track set enhanced utility by enabling interesting and amusing effects to be created while a vehicle travels over the track that also provides educational value.  The combination creates a track system where the second set of marker coupling components would be located between the grooves of the dual-groove system.  Lee discloses coupling components configured with a first set of coupling components (m) formed on a bottom surface of a two-dimensional shaped top surface in the form of a set of protrusions that include first and second protrusions positioned adjacent to respective opposing outside edges of the element with third and fourth protruding elements positioned between the first and second elements to create a symmetric structure about a longitudinal axis of the element such that the first and second protruding elements engage a first outside set of slots (f) and the third and fourth protruding elements engage a second inside set of slots (f) arranged in a base member to attach the surface and base member together (Figs. 1, 2 & 4a).  Since both Cusolito and Lee disclose means for detachably coupling elements together, it would have been obvious to substitute one means for another to achieve the predictable result of providing a detachable coupling between components.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyster as applied above for claim 16 and further in view of Cheung (2016/0220915).  Kyster discloses the basic inventive concept with the exception of the female elements including a set of slits surrounding the recessed joint.  Cheung discloses a track piece with male and female connection elements wherein the female elements include a set of slits surrounding the female elements to define flexing members (Fig. 3A, paragraphs 60-61).  It would have been obvious to one of ordinary skill in the art to include a set of slits surrounding the female elements for the predictable result of permitting enhanced flexibility to enable easier coupling and uncoupling of the connection elements.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyster as applied for claim 16 above and further in view of Getsay (5507679).  Kyster discloses the basic inventive concept with the exception of includes sets of rails or grooves for receiving wheels of a robotic vehicle.  Getsay discloses a tubular track configured with a T-shaped member configured to define sets of rails and grooves for receiving wheels of a robotic vehicle (Figs. 2, 11 & 12).  It would have been obvious to one of ordinary skill in the art to modify Kyster with a T-shaped member to form rails and grooves for a robotic vehicle for the predictable result of enhancing the type and configuration of vehicles used with the track to provide enhanced play value.  
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyster and Getsay as applied above and further in view of Polonio (6722887).  Kyster and Getsay disclose the basic inventive concept with the exception of the track piece being a junction piece for splitting the track rails and grooves into different sets of rails and grooves.  Polonio discloses a tubular track with Y-shaped sections to form junction track pieces that split a first track portion into second and third track portions (Fig. 4).  It would have been obvious to one of ordinary skill in the art from the teaching of Polonio to modify Kyster and Getsay to form the track pieces as junction track pieces for the predictable result of enabling more elaborate track constructions to be created to enhance the play value.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711